Citation Nr: 1136296	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  10-36 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim of entitlement to compensation under 38 U.S.C.A. § 1151 in September 2008, claiming that he was unable to see out of his right eye as a result of surgery performed by VA.  

Compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability or qualifying death if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The provisions of 38 C.F.R. § 3.361(b) state that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

Under 38 C.F.R. § 3.361(c) claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of 38 C.F.R. § 3.361.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

The provisions of 38 C.F.R. § 3.361(d) state that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of that regulation that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

In this case, in February 2010, the Veteran filed a pro se notice of disagreement with the August 2009 rating decision.  Significantly, in his notice of disagreement the Veteran did not allege that his right eye condition was due to negligence or incompetency of the surgeons, or improper care from the staff at the VA Medical Center.  Moreover, he did not allege that it was negligence or incompetency to use a "malfunctioning" machine for his eye surgery.  (Emphasis in the original).  

The Veteran appears to misunderstand the fact that while claims filed prior to October 1, 1997, did not require a showing of fault or negligence, claims filed since that date do require evidence of fault or negligence.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).  Given the fact that the Veteran's claim was filed long after October 1997, if the Veteran believes that his right eye disorder actually is the result of negligence by VA providers, or due to the use of a malfunctioning machine used by VA, he must explain the basis for that argument to include why using such a machine equated to negligence. 

Turning to the facts of this case, the record shows that in November 2007, the Veteran underwent a phacoemulsification with intraocular lens implant at a VA Medical Center.  A copy of that operative report noted a posterior chamber tear with some vitreous prolapse.  There was also an indication of difficulty placing a lens, with the first attempt resulting in a lens needing to be removed.  Significantly, the operative report notes that the phacoemulsification machine did not appear to function properly during the appellant's operative procedure.  This fact raises the possibility that the Veteran's right eye disorder was due to an event that not reasonably foreseeable.  That is, the use of a machine that malfunctioned during the operative procedure raises the possibility that the appellant's right eye disability was due to an event that a reasonable health care provider would not have foreseen.

VA treatment records show that subsequent to the November 2007 surgery the Veteran underwent four surgeries.  In December 2007, he underwent a pars plana vitrectomy (PPV) for a retained lens fragment.  In January 2008, the Veteran underwent a PPV/retinectomy due to a pre-operative diagnosis of proliferative vitreoretinopathy (PVR).  While the claims file contains a copy of the November 2007 operative report, it does not contain a copy of any treatment just prior to or after the operation.  It also does not include a copy of the informed consent or a copy of the December 2007 surgery.  A January 2008 VA treatment note described the Veteran as suffering from "recurrent retinal detachment secondary to proliferative diabetic retinopathy in the right eye.  Plan is for repair of retinal detachment with retinectomy, endolaser, silicone oil right eye."  There is an indication in the claims file that the Veteran then underwent subsequent eye surgeries for which there are no treatment records contained in the claims file.  On remand, these additional records should be added to the claims file.

In July 2009, the Chief of Ophthalmology reported she had reviewed the Veteran's Durham VAMC treatment records.  As noted above he underwent his right eye surgery in November 2007.  The Chief of Ophthalmology cited the passage during surgery where a posterior chamber tear with vitreous prolapsed occurred.  She then stated "posterior capsular tears are a known complication of cataract surgery and can occur in the best of hands.  This capsular tear was managed according to the standard of care."  She noted that one week postoperative some retained lens fragments in the vitreous were noted and removal was necessary in December 2007.  A macula off retinal detachment with proliferative vitreoretinopathy was noted in January 2008 and a repair of this retinal detachment occurred in January 2008.  A silicone oil tamponade was removed July 2008 and the retina remained attached.  A corneal transplant was performed on October 2008.  The retina re-detached in December 2008 and a revision vitrectomy was performed.  In December 2008, silicone oil was again placed.  A revision vitrectomy was performed in February 2009.  The Chief of Ophthalmology noted that while surgical objectives were met during the last surgery in February 2009, the Veteran did not regain visual acuity.  

In addressing whether the procedure itself was negligent the Chief of Ophthalmology noted that the Veteran had an "intraoperative complication during cataract surgery of the right eye that was well managed and can occur in the best of hands."  She noted that uncomplicated cataract surgery carried a known one percent risk of retinal detachment, and that complicated cataract surgery--the Veteran's was noted to be complicated--carried a higher risk of retinal detachment.  She stated that additionally, the retained cataractuous lens fragments required vitrectomy surgery which carried an additional risk of retinal detachment.  The ophthalmologist noted that the Veteran suffered a retinal detachment and underwent multiple surgical procedures to repair it, but while the retina was attached the resultant scarring and repeated retinal detachments resulted in permanent poor visual acuity.

While the Chief of Ophthalmology noted that a capsular tear was a known complication of cataract surgery, she did not address the role, if any, that the malfunctioning phacoemulsification machine played in causing or worsening the appellant's current right eye disorder.  Moreover, she did not address whether the machine's malfunctioning during the operation was an event that a reasonable health care provider would not have foreseen.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with an additional copy of the notice requirement addressing how to substantiate a claim of entitlement to compensation under 38 U.S.C.A. § 1151.

2.  The RO must attempt to obtain any available VA records relating to any informed consent that was obtained in conjunction with the November 2007 cataract surgery.  Additionally, treatment records from November 2007 should be obtained and associated with the claims folder, to include any treatment records from any December 2007 surgery.  All efforts to obtain these records should be fully documented.  The VA medical center must provide a negative response if records relating to informed consent are not available.  If the RO cannot locate any identified federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran's claims file must be returned to the ophthalmologist who prepared the July 2009 opinion.  Following a review of all of the evidence of record, the ophthalmologist must opine whether the severity of any current right eye disorder is due to the fact that the phacoemulsification machine did not function properly during the appellant's November 2007 operative procedure.  If so, is it at least as likely as not that the Veteran's right eye disorder was due to an event that was not reasonably foreseeable?  That is, is the Veteran's right eye disorder due to an event that a reasonable health care provider would not have foreseen?  A complete rationale must be provided for any opinion offered.

If another examination is required to address the questions presented, the RO/AMC must schedule one.  Such an examination must be conducted by an ophthalmologist at a VA facility other than the Durham VA Medical Center. 

If the July 2009 ophthalmologist is not available an opinion must be provided by an equally qualified ophthalmologist who is not affiliated with the Durham VA Medical Center. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



